PER CURIAM.
We reverse the permanent domestic violence injunction because the appellant was not provided with an opportunity to present his position at the evidentiary hearing. See Semple v. Semple, 763 So.2d 484 (Fla. 4th DCA 2000); Spurgiesz v. Graves, 750 So.2d 771 (Fla. 5th DCA 2000). Accordingly, we reinstate the temporary injunction and instruct the trial judge to conduct a full evidentiary hearing in compliance with Florida Family Law Rule of Procedure 12.610(c)(1)(B). The temporary injunction and all written agreements concerning visitation shall remain in effect until such time as the trial court issues its ruling after holding a full evidentiary hearing.
Reversed and remanded with instructions.